Citation Nr: 0601663	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  01-07 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a disorder 
characterized by pitting edema of both legs.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from December 1972 to November 
1977.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied service connection for 
a disorder characterized by pitting edema of both legs.

After the veteran testified at a July 2002 Travel Board 
hearing before the undersigned Veterans Law Judge (VLJ) of 
the Board, the Board, acting pursuant to 38 C.F.R. § 
19.9(a)(2), ordered additional development in December 2002.  
After that regulation was ruled invalid, see Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), the Board in July 2003 remanded the 
claim to the RO for such development.

For the reasons explained below, the claim must again be 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) applied the VCAA to a 
decision by the Board that a veteran's Social Security 
Administration (SSA) disability records were irrelevant to 
his case and did not need to be obtained.  Noting that the 
appellant was receiving the SSA benefits for schizophrenia-
the same condition for which he was seeking VA benefits-the 
Court held: "[T]he possibility that the SSA records could 
contain relevant evidence, including medical opinions as to 
the etiology of the appellant's schizophrenia, cannot be 
foreclosed absent a review of those records."  Id. at 187-188 
(citing Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 
(1992) (VA has a duty to obtain SSA records when it has 
actual notice that the veteran was receiving SSA benefits); 
Voerth v. West, 13 Vet. App. 117, 121 (1999) (VA has a duty 
to obtain SSA records when veteran submits a well-grounded 
claim); Baker v. West, 11 Vet. App. 163, 169 (1998) (VA 
failed the duty to assist the veteran by not obtaining his 
SSA records even when he only noted he was receiving Social 
Security disability)).

In the present case, after the Board's prior remand action, 
the veteran indicated for the first time in an April 2004 
Statement in Support of Claim (VA Form 21-4138) that he has 
been receiving SSA disability payments.  He had previously 
indicated at the July 2002 Travel Board hearing that he was 
not able to work due to his pitted edema of the legs, and an 
August 1999 treatment note of Dr. "G.A." states that 
progressive peripheral edema had caused the veteran to become 
disabled and unable to work at his job.  Thus, it appears 
that the veteran is receiving SSA disability payments due to 
the disability at issue in the present case, and the 
possibility that these SSA records could contain evidence as 
to the etiology of the veteran's pitted edema cannot be 
foreclosed absent a review of those records.  The Board is 
therefore required to remand the claim.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Contact the SSA and obtain a copy of 
the decision concerning the veteran's 
claim for disability benefits with that 
agency, including copies of any medical 
records used to make the decision, copies 
of any hearing transcripts, and copies of 
any other relevant documents.

2.  Then, review any additional evidence 
and readjudicate the claim, under all 
appropriate statutory and regulatory 
provisions and legal theories.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case (SSOC).  No action by 
the veteran is required until he receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the requested development.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Nancy R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

